Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to foreign application NL2019094 filed on June 19th 2017 has been accepted.

Information Disclosure Statement
The Information Disclosure Statements filed on February 17th, 2020 and December 23rd, 2020 have been considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: throughout the specification the word "shelve" is used as the singular for of the word shelves. The word should be shelf. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

The term "substantially" in claims 1 and 12 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims will be interpreted as if the term substantially were removed. 

Claim 9 is rendered indefinite for not defining “stay out zone” and “safe zone.” These terms are not defined by the specification and a person with ordinary skill in the art would not be apprised of the scope of the invention. Additionally, the meaning of “accessible to humans” is unclear. The word “accessible” can mean different things to different people based on physical ability, risk aversion, etc. 

Claims 2-8, 10-11, and 13-15 are rejected by virtue of their dependencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Barbaric (US 11124363). 

With regards to claim 1, Barbaric discloses a ply sorting device (Abstract; workpieces can be plies  ), comprising a picker (receiver 6) and a buffer (receiving magazine 1), wherein the picker is arranged to pick planar plies of cut fiber material and move them to the buffer (Col. 3, L53-58), and wherein the buffer comprises a plurality of planar supports (storage surfaces 7) each arranged to receive plies from the picker and to support the plies in planar orientation, wherein the planar supports are movably arranged relative to each other to receive the plies (Col. 3, L25-34).

With regards to claim 2, Barbaric discloses all the elements of claim 1 as outlined above. Barbaric further discloses wherein the supports are interspaced perpendicular to their plane (Col. 3, L25-27).

With regards to claim 3, Barbaric discloses all the elements of claim 1 as outlined above. Barbaric further discloses wherein the supports are arranged to move along their plane (Col. 3, L25-34).

With regards to claim 12, Barbaric discloses all the elements of claim 1 as outlined above. Barbaric further discloses a planar pickup plane comprising a moving belt surface (receiving table 3) associated with an output of a sheet cutter arranged to cut the planar plies from a sheet (Mentioned cutting indirectly as use of the invention, Col. 1, L9-11)

With regards to claim 13, Barbaric discloses all the elements of claim 12 as outlined above. Barbaric further discloses wherein the picker comprises a plurality of gripper organs arranged in a gripper plane (Col. 4, L10-14; Col. 2, L27-31).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric  as applied to claim 2 above, and further in view of Zhu et al. (US 20210206580), hereafter Zhu.

With regards to claim 4, Barbaric discloses all the elements of claim 2 as outlined above. Barbaric does not disclose wherein the supports are arranged to move perpendicular to their plane.
However Zhu discloses wherein supports (4) are arranged to move perpendicular to their plane (P0037, L9-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the supports disclosed by Barbaric able to be moved in a direction perpendicular to their plane as disclosed by Zhu in order to allow for a smooth handling of the plies (P0038, L18-19). 

With regards to claim 5, Barbaric and Zhu disclose all the elements of claim 4 as outlined above. Barbaric further discloses wherein the supports are shelves (Fig. 1).

With regards to claim 6, Barbaric and Zhu disclose all the elements of claim 5 as outlined above. Barbaric further discloses wherein the shelves are arranged above each other in a column (Col. 3, L25-27).
With regards to claims 7-8, Barbaric and Zhu disclose all the elements of claim 6 as outlined above. Barbaric further discloses wherein the shelves are each slidably mounted to a frame transversely to 

With regards to claim 9, Barbaric and Zhu disclose all the elements of claim 8 as outlined above. Barbaric further discloses wherein one side of the column is in a storage region and the other side of the column is in a retrieval region (Col. 3, L25-34).

With regards to claims 10-11, Barbaric and Zhu disclose all the elements of claim 5 as outlined above. Barbaric does not disclose wherein the shelves are liftably mounted to a frame transversely to a longitudinal direction of the shelves, wherein the shelves are liftably mounted with variable interspace to accommodate the picker between shelves.
However Zhu discloses wherein the shelves are liftably mounted to a frame transversely to a longitudinal direction of the shelves (P0037, L9-10), wherein the shelves are liftably mounted with variable interspace to accommodate the picker between shelves (P0038, L13-17). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to liftably mount the supports disclosed by Barbaric in the manner disclosed by Zhu in order to allow for a smooth handling of the plies (P0038, L18-19). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric  as applied to claim 13 above, and further in view of Weigl (US 20110174700).

With regards to claim 14, Barbaric discloses all the elements of claim 13 as outlined above. Barbaric does not disclose a detection plane arranged parallel to the pickup plane, to detect material extending between the pickup plane and the gripper plane. 
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric further in view of Wirsam et al. (US 8655477 B2), hereafter Wirsam.

With regards to claim 15, Barbaric discloses all the elements of claim 1 as outlined above. Barbaric does not disclose wherein the sorting device is operatively associated with a sheet cutter arranged to cut plies from a sheet.
However, Wirsam discloses a sorting device (Abstract) operatively associated with a sheet cutter arranged to cut plies from a sheet (Col. 5, L21-25). It would have been obvious to a person with ordinary skill in the art before the effective filing date that the device disclosed by Barbaric could be used in the manner disclosed by Wirsam because it is known in the art to use sorting devices after cutting sheets (See Barbaric Col. 1, L9-21)

Claims 16-17, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam, and further in view of Barbaric.
 
With regards to claim 16-17, Wirsam discloses a method of sorting plies of differing geometry (Abstract), comprising picking and moving planar plies of cut fiber material (glass slabs 21) to supports (not labeled separately) of a buffer (storage unit 50) where the plies are received in a planar orientation. Wirsam does not disclose moving the supports relative to each other to receive the plies and moving the supports along their plane.
However, Barbaric discloses moving the supports (storage surfaces 7) relative to each other to receive the plies and moving the supports along their plane (Col. 1, L57-60; details of how it extends in 

With regards to claim 20, Wirsam and Barbaric disclose all the elements of claim 16 as outlined above. Wirsam further discloses picking the plies as cutouts from a moving sheet (Col. 5, L21-25).

With regards to claim 21, Wirsam and Barbaric disclose all the elements of claim 20 as outlined above. Wirsam further discloses nesting the cutout plies in the sheet to optimize the use of sheet material (Col. 3, L31-36).

With regards to claim 22, Wirsam and Barbaric disclose all the elements of claim 21 as outlined above. Wirsam further discloses using the completion of sets in the supports of the buffer is as a boundary condition in the nesting of the plies in the sheet (Col. 3, L36-41).

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam and Barbaric as applied to claim 16 above, and further in view of Zhu. 

With regards to claims 18-19, Wirsam and Barbaric disclose all the elements of claim 16 as outlined above. Wirsam and Barbaric do not disclose wherein the supports are moved perpendicular to their plane and wherein the supports are moved apart in a lifting operation to receive plies. 
However, Zhu discloses wherein the supports are moved perpendicular to their plane and wherein the supports are moved apart in a lifting operation to receive plies. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the supports as disclosed by Wirsam and Barbaric able to be moved perpendicular to their plane and lifted apart as disclosed by Zhu in order to allow for a smooth handling of the plies (P0038, L18-19). 

23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam and Barbaric  as applied to claim 16 above, and further in view of Franz (US 8788086)

With regards to claim 23, Wirsam and Barbaric disclose all the elements of claim 16 as outlined above. Wirsam and Barbaric do not disclose wherein as part of the step of picking a ply, a select group of gripper organs from a plurality of gripper organs arranged in a gripper plane on a picker is actuated depending on the geometry of the ply to be picked.
However, Franz discloses as part of the step of picking a ply, a select group of gripper organs (suckers 12) from a plurality of gripper organs arranged in a gripper plane on a picker is actuated depending on the geometry of the ply to be picked (Col. 4, L37-41). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to selectively activate the grippers disclosed by Wirsam in the manner disclosed by Franz in order to reduce the vibration of the plies during movement (Col. 4, L34-37)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam and Barbaric  as applied to claim 16 above, and further in view of Weigl.

With regards to claim 24, Wirsam and Barbaric disclose all the elements of claim 26 as outlined above. Wirsam and Barbaric do not disclose as part of the step of picking a ply, the occurrence of trailing of material from a picker is detected. 
However, Weigl discloses wherein as part of the step of picking a ply, the occurrence of trailing of material from a picker is detected (sensors used to detect positioning of material P0061). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to detect trailing material as disclosed by Weigl in the method as disclosed by Wirsam in order to prevent damage to the ply.  

Prior Art Not Relied Upon
Huber (US 20080093313) discloses a storage rack for storing planar articles with a vertical lifting mechanism (Abstract). Hedley et al. (US 20190337718) discloses a plate storage assembly with trays that move in plane and a picker used for loading the plates (Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653